Citation Nr: 1329419	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  13-03 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1940 to 
November 1946.  He served as a Gunner's Mate First Class in 
the Pacific Theater during World War II earning eight 
campaign stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2011rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2011 VA examination of record is insufficient 
to adjudicate the Veteran's claim, and must be returned to 
the examiner for an addendum.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that when VA undertakes 
to provide an examination, the examination, and ensuing 
report, must be adequate).  Specifically, the examiner, 
although conceding noise exposure while in service, failed 
to address the Veteran's claim that his hearing loss began 
during service and had continued since, concluding that any 
opinion regarding the etiology of the Veteran's hearing loss 
and tinnitus disabilities would be speculative.  The Veteran 
is competent to identify problems hearing and tinnitus, 
Layno v. Brown, 6 Vet. App. 465, 470 (1994), and there is no 
evidence of record to detract from his credibility in that 
regard.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

On remand, the Veteran is highly encouraged to submit lay 
statements from individuals who can give account of his 
hearing loss/tinnitus from the time of his service to the 
present.  The Board also suggests that he seek an opinion 
from a private medical provider to support his claim that it 
is at least as likely as not that the hearing loss and 
tinnitus began during service or is the result of in-service 
noise exposure as a Gunner's Mate.

The Veteran is also requested to identify any treatment 
records (VA or private treatment) related to his hearing 
loss and/or tinnitus, so that they may be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he submit any evidence he may have in his 
possession (such as lay statements that 
are supportive of his claim or opinions 
from private medical providers regarding 
the etiology of his hearing loss and 
tinnitus).

2.  Request that the Veteran identify any 
VA or non-VA treatment for hearing loss 
and tinnitus.  If any VA treatment records 
are identified, they must be obtained and 
associated with the claims file.

Request that the Veteran provide a 
completed release form (VA Form 21-4142) 
authorizing VA to request copies of any 
treatment records from any private medical 
providers who have treated him for his 
claimed disorders.

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated 
therewith.  All attempts to procure any 
outstanding treatment records should be 
documented in the claims file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be included in the claims file, and the 
RO/AMC must notify the Veteran and his 
representative of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, return the claims file to 
the audiologist who performed the February 
2011 examination.  That examiner must 
review the claims file, any relevant 
records in the Virtual VA record, and this 
remand.  The ensuing report should 
indicate that such a review occurred.  

The examiner must provide an addendum 
opinion addressing the etiology of the 
Veteran's hearing loss and tinnitus 
disabilities.  The examiner must note 
that, in addition to the fact that noise 
exposure in service has been conceded, the 
Veteran has competently stated that his 
hearing loss began during service.  See 
June 2011 and February 2013 statements.

Thereafter, the examiner must opine 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any current hearing loss and/or tinnitus 
began during service, is the result of in-
service noise exposure, or is otherwise 
etiologically related to the Veteran's 
service.  

The examiner must provide a full and 
complete rationale for all opinions 
provided.  If he is unable to reach a 
conclusion on any question presented 
without resort to speculation, he must 
explain why such an opinion would be 
speculative.

If the February 2011 examiner is 
unavailable, a similarly qualified 
audiologist should provide the requested 
opinion.  Only if a medical professional 
determines that a new examination is 
necessary should the Veteran be asked to 
report for another examination.  

4.  After the development requested has 
been completed, the RO should review the 
addendum report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

5.  Then, the RO/AMC should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

